Citation Nr: 1630302	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-45 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Alexandria, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for emergency room treatment received at Lake Charles Memorial Hospital on September 15, 2009.


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1953 to January 1965.  The appellant is the private health facility that provided emergency health care for the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 determination of the Department of Veterans Affairs Medical Center (VAMC) in Alexandria, Louisiana. 

This matter was previously before the Board in April 2013, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  On September 15, 2009, the Veteran required emergency medical treatment at Lake Charles Memorial Hospital, and a VA facility was not available to provide the required emergency treatment.
 
 2.  The Veteran was enrolled in the VA Health Care System at the time of the emergency treatment and had received care under 38 U.S.C. Chapter 17 during the 24 months preceding the emergency treatment.
 
 3.  The Veteran is financially liable to the provider for the expenses incurred at Lake Charles Memorial Hospital on September 15, 2009.
 
 4.  The Veteran has no coverage under a health-plan contract for payment of or reimbursement for the costs of the treatment he received on September 15, 2009.
 
 5.  The Veteran has no remedy against a third party for payment of all or part of the costs of the treatment he received on September 15, 2009.
 
 6.  The Veteran is not eligible for reimbursement pursuant to 38 U.S.C.A. § 1728  for the treatment he received on September 15, 2009.


CONCLUSION OF LAW

The criteria have been met for payment of or reimbursement for unauthorized medical expenses incurred at Lake Charles Memorial Hospital on September 15, 2009.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Lake Charles Memorial Hospital, a non-VA facility, seeks reimbursement for emergency medical services rendered to the Veteran on September 15, 2009.

A Veteran may obtain reimbursement for medical expenses rendered at a non-VA facility under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.  

Pursuant to 38 U.S.C.A. § 1728, VA shall reimburse veterans for emergency medical services when such care or services were rendered to a veteran: (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D)  who is participating in a vocational rehabilitation program, and certain conditions are met.  See 38 U.S.C.A. § 1728(a) (West 2014).

The record shows that Veteran is service connected for scars, for which he is in receipt of a noncompensable rating.  Neither the Veteran nor the appellant have alleged that the treatment rendered on September 15, 2009, was for scars or a nonservice-connected disability aggravating the Veteran's scars, or that the Veteran participated in a vocational rehabilitation program.  Thus, the provisions of 38 U.S.C.A. § 1728 are not applicable.

In order to be eligible for payment or reimbursement for unauthorized medical expenses under 38 U.S.C.A. § 1725, all of the following criteria must be met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received care under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002 (2015).

The evidence of record establishes that on September 15, 2009, the Veteran was transported via ambulance to Lake Charles Memorial Hospital after he was unable to get out of bed.  The Veteran's son indicated that he was concerned that the Veteran had a stroke, and therefore, he did not attempt to drive his father to the nearest VA hospital, which was approximately an hour-and-a-half from Lake Charles.

Lake Charles Memorial Hospital emergency department records indicate that the Veteran was seen on September 15, 2009, for complaints of dizziness, weakness, loss of balance, and feeling something "pop" in his head.  Imaging studies of the Veteran's brain and cervical spine were conducted to evaluate for a possible vertebral artery dissection.  Emergency department records further indicate that the Veteran was uninsured at the time of treatment.   

In August 2010, the appellant submitted a written statement with supporting documentation showing that that the Veteran was financially liable for the services rendered and that the hospital had not been reimbursed by Medicare or an insurer.  The Veterans Health Administration (VHA) has not disputed these facts.

The record shows that VHA denied the appellant's claim for reimbursement because the Veteran did not receive VA medical care within the 24-month period preceding the emergency treatment at issue, as required by 38 U.S.C. § 1725(b)(2).  

The Court of Appeals for Veterans Claims has interpreted "care" to be synonymous, and thus interchangeable, with the term "medical service," as defined by 38 U.S.C.A. §  1701(6) and 38 C.F.R. § 17.30(a).  See Fritz v. Nicholson, 20 Vet. App. 507, 511 (2006).  Pursuant to 38 U.S.C.A. §  1701(6), "medical services" includes medical examinations, treatment, rehabilitative services, surgical services, dental services and appliances as described in sections 1710 and 1700, optometric and podiatric services, preventative health services, and noninstitutional extended care services.  38 U.S.C.A. § 1701(6) (West 2014).  Furthermore, 38 C.F.R. § 17.30(a) provides that in the case of a person otherwise receiving care or services under 38 U.S.C. Chapter 17, "medical services" also includes, among other things, "wheelchairs, artificial limbs, trusses, and similar appliances," as well as "such other supplies or services as are medically determined to be reasonable and necessary."  38 C.F.R. § 17.30(a) (2015).  

A review of the record reveals that the Veteran is a patient at the VAMC in Alexandria, Louisiana and has been followed by VA speech pathology for laryngeal speech and supplies after undergoing a total laryngectomy.   The record shows that the Veteran was most recently seen at the VAMC in April 2006.  However, VA treatment records indicate that in March 2009, the Veteran called the Alexandria VAMC to report that his electrolarynx was not working properly, and a VA speech pathologist submitted a prosthetic request and instructed the Veteran to mail the malfunctioning device to the VAMC clinic.  Thereafter, the VAMC prosthetic department repaired the electrolarynx and mailed it back to the Veteran.

Because the Veteran is a VA patient who is followed by the speech pathology department for laryngeal speech and supplies, he is "a person otherwise receiving care or services" under 38 U.S.C. Chapter 17.  38 U.S.C.A. § 1701(6)(F).  Furthermore, he had a VA-issued medical device repaired by the VAMC prosthetics department approximately five months prior to the emergency room visit.  As such, the Board finds that the Veteran did receive a "medical service" within the meaning of 38 C.F.R. § 17.30 during the 24-month period preceding the emergency treatment at issue.  See Fritz, 20 Vet. App. at 511.  

Accordingly, reimbursement of unauthorized medical expenses incurred on September 15, 2009, at Lake Charles Memorial Hospital is warranted.






(CONTINUED ON NEXT PAGE)
ORDER

Payment or reimbursement of unauthorized medical expenses for emergency room treatment at Lake Charles Memorial Hospital on September 15, 2009, is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


